Citation Nr: 1017402	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent prior to 
September 26, 2006, for service-connected post-concussion 
headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from December 1990 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In a December 2008 decision, the Board 
awarded a 50 percent disability rating for the Veteran's 
service-connected post-concussion headaches, effective from 
September 26, 2006.  The Veteran then filed an appeal to the 
United States Court of Appeals for Veteran's Claims (Court).  
In June 2009, the Veteran's representative and VA General 
Counsel filed a joint motion for remand.  The Court granted 
the joint motion later in June 2009 and remanded the case to 
the Board for further action.

In the June 2009 motion, the parties agreed that, "the Board 
did not adequately address whether Appellant was entitled to 
a rating in excess of 30 percent prior to September 26, 
2006."  Generally, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  An exception to that 
rule provides that the effective date of an award of an 
increase shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, when 
addressing the effective date for an award of increased 
compensation, a determination must be made when a claim for 
increased compensation was received and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2009).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  A VA treatment note may constitute an informal 
claim for increase.  38 C.F.R. § 3.157 (2009).  

Here, it appears that the Veteran filed his formal claim for 
increased compensation on March 6, 2002; however, the Veteran 
has received ongoing treatment for his service-connected 
post-concussion headaches at several VA Medical Centers 
(VAMC) and VA Outpatient Clinics (OPC).  Thus, the Board will 
remand the Veteran's claim in order for the RO to ensure it 
has all of the Veteran's treatment records relevant to 
treatment of his service-connected post-concussion headaches 
prior to adjudicating the Veteran's claim for a higher rating 
prior to September 26, 2006.  This is required because the 
date of VA treatment may represent a date of claim for 
increase.  38 C.F.R. § 3.157 (2009).  

Additionally, in the June 2009 motion, the parties request 
the Board to "address whether there is a reasonably raised 
claim for TDIU."  The Court has held that, when evidence of 
unemployability is presented, the issue of whether a TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.  

The Board notes that the Veteran's claim of TDIU has been 
previously denied in September 2001 and July 2002 rating 
decisions from the RO in Atlanta, Georgia.  On remand, the RO 
should also address this issue as raised by the current 
record.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be 
information related to the issue of 
entitlement to TDIU.

2.  Ask the Veteran to identify each VA 
facility where treatment or evaluation 
for headaches was ever obtained.  Obtain 
the Veteran's VA treatment records, not 
already of record, pertinent to service-
connected post-concussion headache 
treatment or evaluation from all VAMC and 
VA OPC visited by the Veteran, and any 
other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to a 
rating higher than 30 percent prior to 
September 26, 2006 for service-connected 
post-concussion headaches.  Also, after 
completing the development sought in the 
Board's December 2008 remand, address the 
claim of entitlement to TDIU.  If a 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

